Citation Nr: 1206196	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  04-12 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a chronic low back disorder.  

2.  Entitlement to service connection for an acquired psychiatric disorder, claimed as depression.  


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Esq.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to July 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Newark, New Jersey.  

In January 2007, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  Transcripts of this hearing have been associated with the claims file.  

In January 2010, the Board denied the Veteran's claims.  He appealed the case to the Veterans Claims Court.  In March 2011, the Court Clerk granted a Joint Motion for Remand (JMR) and remanded the case for additional development in compliance with the JMR instructions.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Pursuant to the JMR, the Board was instructed to obtain the medical evidence used by the Social Security Administration (SSA) in its determination.  Since the JMR, the Veteran has submitted a letter from the SSA dated August 2011 informing him that the SSA no longer has any medical records on file for him.  Therefore, it appears that any attempts by VA to obtain these records would be futile.  

Nonetheless, there is an indication that the Veteran may have received disability benefits from the State of New Jersey.  Treatment records from the Veterans Center refer to a court date for "state disability on employability" and "state unemployability," and there is also of record a July 1999 psychological evaluation from the State of New Jersey Department of Labor Division of Disability Determination Services.  It does not appear that any attempt has been made to obtain any additional records from the State of New Jersey, which are potentially relevant to the claims; accordingly, remand is warranted for this development.  

Next, the Veteran is to be provided with a VA-Form 21-0781 "to solicit specific details of the in-service stressful incidents."  Thereafter, if further stressor development is needed, it should be done.  

Further, the JMR questioned whether VA examinations should be undertaken to address the Veteran's psychiatric and low back disorders.  With respect to the psychiatric claim, while he has recently submitted nexus opinions from the psychologist and psychiatrist treating him, in light of the language JMR and some differences between how the private treatment providers present his disability and the way it is described in records from VA and the Veterans Center, a medical opinion would be helpful in clarifying the nature and etiology of the acquired psychiatric disorder. 

With respect to the low back claim, an examination should be undertaken to address whether the Veteran's current low back disorder is related to service.  In addition, Dr. Mehta, the private physician, should be asked to provide a rationale for his April 2004 opinion.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA clinical records from the New Jersey/New York HCS from 2009 to the present.

2.  Mail the Veteran a VA-Form 21-0781.  Conduct whatever further development is needed for stressor verification based on the information received from the Veteran.

3.  Request that that the Veteran complete and return the appropriate releases (VA Form 21-4142s) for the State of New Jersey Department of Labor.  

Upon receipt of the appropriate releases, obtain any available records from the State of New Jersey Department of Labor, including medical records, related to any claims by the Veteran for disability or unemployment benefits, and associate them with the claims folder.  

If this request is unsuccessful, notify the Veteran appropriately.  This should include, but is not limited to, requesting that he submit copies of all records in his possession that he has not previously submitted.  

4.  Schedule the Veteran for an examination to address his acquired psychiatric disorder(s).  As an initial matter, the examiner is asked to identify any acquired psychiatric disorders, including PTSD.  

The examiner is then asked to render an opinion as to whether it is at least as likely as not (fifty percent or greater) that the Veteran's acquired psychiatric disorder(s) had onset in service or was caused or aggravated by his service.  

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

Also in formulating the medical opinion, the examiner is asked to consider that the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.

In this regard, if the examiner concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the examiner should state whether the inability to provide an opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the disorder.  

5.  Schedule the Veteran for an appropriate examination to address his low back disorder(s).  As an initial matter, the examiner is asked to identify any low back disorders.  

The examiner is then asked to render an opinion as to whether it is at least as likely as not (fifty percent or greater) that the Veteran's low back disorder(s) had onset in service or was caused or aggravated by his service.  

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

Also in formulating the medical opinion, the examiner is asked to consider that the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.

In this regard, if the examiner concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the examiner should state whether the inability to provide an opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the disorder.  

6.  When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  

If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

